TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00629-CV



          Kappa Alpha Order, Inc.; Omicron Chapter of Kappa Alpha Order;
  The Alumni Receivership Committee for the Omicron Chapter of Kappa Alpha Order;
                     and H. Robert Hohenberger, Jr., Appellants

                                                  v.

   UT Texas Omicron, Inc.; and UT Texas Omicron Educational Corporation, Appellees

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. D-1-GN-11-002936, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Counsel for Kappa Alpha Order, Inc.; Omicron Chapter of Kappa Alpha Order;

The Alumni Receivership Committee for the Omicron Chapter of Kappa Alpha Order; and

H. Robert Hohenberger, Jr. and counsel for UT Texas Omicron, Inc.; and UT Texas Omicron

Educational Corporation have filed a joint motion to abate this appeal, permitting the parties to

continue negotiation of a final settlement agreement.

               We grant the parties’ motion and abate the appeal until July 31, 2014. See Tex. R.

App. P. 42.1(a)(2)(C). If the settlement has been finalized by that date, the parties are instructed to

file a motion to reinstate and dismiss the appeal in accordance with their settlement agreement. If

the parties have not finalized their settlement by that date, they are instructed to file a report
informing this Court about the status of the appeal and requesting any necessary extension of the

abatement.



Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: May 15, 2014




                                               2